

113 SRES 303 IS: Declaring that achieving the primary goal of the National Plan to Address Alzheimer's Disease of the Department of Health and Human Services to prevent and effectively treat Alzheimer’s disease by 2025 is an urgent national priority.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 303IN THE SENATE OF THE UNITED STATESNovember 20, 2013Ms. Collins (for herself, Ms. Klobuchar, Mr. Durbin, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONDeclaring that achieving the primary goal of the National Plan to Address Alzheimer's Disease of the Department of Health and Human Services to prevent and effectively treat Alzheimer’s disease by 2025 is an urgent national priority.Whereas the number of individuals in the United States with Alzheimer's disease and related dementias (referred to in this preamble as Alzheimer's) is as high as 5,200,000, which is more than double the number in 1980;Whereas based on the trajectory of Alzheimer's, as many as 16,000,000 individuals in the United States may have Alzheimer’s by 2050;Whereas Alzheimer’s is a global health crisis that afflicts an estimated 36,000,000 individuals worldwide as of October 2013 and may afflict over 115,000,000 individuals by 2050;Whereas Alzheimer’s is the 6th leading cause of death in the United States;Whereas Alzheimer's is the only disease among the top 10 causes of death in the United States without an effective means of prevention, treatment, or cure;Whereas Alzheimer’s places an enormous financial strain on families, the health care system, and State and Federal budgets;Whereas in 2013, the direct costs of caring for individuals with Alzheimer’s will total an estimated $203,000,000,000, including $142,000,000,000 in costs to the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);Whereas the annual costs of caring for individuals with Alzheimer’s are projected to increase from $203,000,000,000 in 2013 to $1,200,000,000,000 in 2050;Whereas a RAND Corporation study published in 2013 and commissioned by the National Institute on Aging found that Alzheimer’s is the costliest disease in the United States, costing more than  cancer and heart disease;Whereas in 2012, an estimated 15,400,000 family members and friends of individuals with Alzheimer's provided those individuals with 17,500,000,000 hours of unpaid care, an amount valued at more than $216,000,000;Whereas the global cost of Alzheimer’s exceeds $600,000,000,000 each year, an amount equal to approximately 1 percent of the world’s gross domestic product;Whereas Alzheimer’s takes an emotional and physical toll on caregivers that results in a higher incidence of chronic conditions, such as heart disease, cancer, and depression among caregivers;Whereas the National Plan to Address Alzheimer’s Disease of the Department of Health and Human Services enables family caregivers of individuals with Alzheimer's to provide care while maintaining personal health and well-being;Whereas the National Plan to Address Alzheimer’s Disease supports informal caregivers by—(1)identifying the support needs of caregivers;(2)developing and disseminating modes for intervention;(3)providing information that caregivers need, particularly in crisis situations; and(4)assisting caregivers in maintaining personal health and well-being;Whereas a strong and sustained research effort is the best tool to slow the progression and ultimately prevent the onset of Alzheimer’s;Whereas the National Institutes of Health spends each year approximately—(1)$6,000,000,000 on cancer research;(2)$3,000,000,000 on HIV/AIDS research; and(3)$2,000,000,000 on cardiovascular disease research;Whereas while the cost to the Medicare and Medicaid programs of caring for Alzheimer’s patients is $142,000,000,000 each year, the United States spends slightly more than $500,000,000 each year on Alzheimer's research;Whereas the Chairman of the Advisory Council on Alzheimer's Research, Care, and Services created by the National Alzheimer’s Project Act (42 U.S.C. 11225) has testified before Congress that the United States must devote at least $2,000,000,000 each year to Alzheimer’s research to reach the goal of preventing and effectively treating Alzheimer’s by 2025; andWhereas the public members of the Advisory Council on Alzheimer's Research, Care, and Services unanimously agree with the testimony of the Chairman regarding the amount of money required to  reach the goal for 2025: Now, therefore, be itThat the Senate—(1)is committed to strengthening the quality of care and expanding support for individuals with Alzheimer’s disease and related dementias (referred to in this resolution as Alzheimer's) and family caregivers of individuals with Alzheimer's;(2)declares that achieving the primary goal of the National Plan to Address Alzheimer’s Disease to prevent and effectively treat Alzheimer’s by 2025 is an urgent national priority;(3)recognizes that bold action and dramatic increases in funding are necessary to meet that goal; and(4)strives to—(A)double the amount of funding the United States spends on Alzheimer’s research in fiscal year 2015; and(B)develop a plan for fiscal years 2016 through 2019 to meet the target of the Advisory Council on Alzheimer's Research, Care, and Services for the United States to spend $2,000,000,000 each year on Alzheimer's research.